Citation Nr: 1209474	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  05-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested by a tumor in the bladder, to include as a result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to April 1971.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2004 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2004, a statement of the case was issued in February 2005, and a substantive appeal was timely received in April 2005.  

A review of the Virtual VA paperless claims processing system includes VA progress notes from 2004 to 2011.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In September 2008 and in January 2011, the Board remanded the issue for further development.  As there has been substantial compliance with the requested development, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The bladder tumor was not affirmatively shown to have been present in service; the bladder tumor was not manifest to a compensable degree within one year of separation from service; and the bladder tumor first documented after service is unrelated to an injury or disease or event in service.


CONCLUSION OF LAW

The bladder tumor was not incurred in or aggravated by service and service connection for the bladder tumor may not be presumed based on the one-year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication and post-adjudication VCAA notice by letters dated in October 2003 and in October 2008.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

To the extent that the VCAA notice pertaining to degree of disability and effective date came in October 2008, after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the supplemental statements of the case, dated in December 2009 and in January 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Available service treatment records, post-service treatment records, and lay statements have been associated with the record.  Additionally, the Veteran was afforded a VA examination in February 2011 and addendum opinion dated in September 2011 is associated with the record.  

The Veteran has contended that his bladder tumor may be due to posttraumatic stress disorder (PTSD), for which service connection has been granted; however, the record does not include medical evidence indicating that a bladder tumor is proximately due to or aggravated by PTSD and the Veteran as a lay person is not competent to offer an opinion on whether his bladder tumor is due to his service-connected PTSD as such a determination is not capable of lay observation.  For these reasons, a VA medical opinion on the question of whether the disability manifested by the bladder tumor is secondary to the service-connected PTSD is not necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  


Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidence and Analysis

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a bladder disorder to include a bladder tumor.  The separation examination in March 1971 is negative for any bladder disorder and the Veteran on the accompanying report of medical history denied having bladder problems. 

Although the Veteran is competent to describe symptoms of a bladder tumor, a bladder disorder to include a tumor was not noted in service.  The Veteran is not contending that he had symptoms indicative of a bladder tumor in service.  Rather, in a claim received in September 2003, the Veteran indicated that he had a bladder tumor due to Agent Orange exposure in Vietnam or due to PTSD.  The Board notes that a rating decision in April 2004 granted service connection for PTSD.

As there is no competent evidence either contemporaneous with service or after service that symptoms of the bladder tumor were otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (continuity of symptomatology requires that the evidence be either contemporaneous with service or otherwise show that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).

After service, a bladder disorder manifested by hematuria was first reported to be in 1995, which is well beyond the one year presumptive period following separation from service in 1971 for manifestation of a malignant tumor as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

As for service connection based on the initial diagnosis after service, lay evidence can serve to support a claim for service connection.  Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

It has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Although the Veteran is competent to describe symptoms, a bladder tumor, is not a simple medical condition that the Veteran can identify based on mere personal observation, that is, by visual observation or by any other of the senses.  Nor is it a simple medical condition a lay person is competent to offer an opinion on.  

While the Veteran is competent to report a contemporaneous medical diagnosis and to describe symptoms which support a later diagnosis by a medical professional, there is no pertinent symptomatology before 1995 for a bladder tumor.  

Although the Veteran is competent to describe symptoms, whereas here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, competent evidence is still required to substantiate the claim.

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation for his claim of service connection for a disability manifested by the bladder tumor, the determination of whether the Veteran's statements are credible is not reached.  Accordingly, the lay evidence of record has no probative value.

The Veteran contends that the bladder tumor is due to Agent Orange exposure in Vietnam or due to PTSD.  His personnel records show he served in Vietnam during the Vietnam era. 

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) is presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

As the Veteran served in Vietnam, it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.

If a Veteran was exposed to Agent Orange in the Republic of Vietnam during the Vietnam era, as the Veteran was, certain diseases listed at 38 C.F.R. § 3.309(e) will be presumed to have been incurred in service.

The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), does not include bladder tumor. 

The VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41442- 41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600- 42608 (2002); Notice, 68 Fed. Reg. 27630- 27641 (2003); and Notice, 72 Fed. Reg. 32395-32407 (2007); Notice, 75 Fed. Reg. 32540 (2010).

Bladder tumor is not on the list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e), service connection for bladder tumor due to exposure to Agent Orange on a presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not established.

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes bladder tumors.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The Veteran has not submitted any medical or scientific evidence of an association between the bladder tumor and exposure to Agent Orange.  The Veteran as a lay person is not competent to offer an opinion on a matter that requires medical or scientific evidence.  

The competent evidence pertaining to the bladder tumor consists of private medical records dated from 1999 to 2003, VA progress notes dated from 2004 to 2011, and a VA examination in February 2011 with an addendum opinion in September 2011.  Private medical records beginning in October 1999 show hematuria.  In January 2000 the records show the Veteran was diagnosed as having a bladder tumor and underwent a transurethral resection bladder tumor (TURBT).  The pathology report showed the tumor was a papilloma, transitional cell.  

VA records from 2004 to 2011 show follow-up treatment for the Veteran's history of a bladder tumor.  A cystoscopy in January 2006 shows the Veteran had hematuria and a bladder tumor.  In February 2006 he underwent another TURBT.  A VA pathology report later that month indicates that a bladder biopsy showed a papillary exophytic transitional cell tumor of low malignant potential and that no infiltrative tumor was seen.  The examiner noted that this category corresponds approximately to the prior World Health Organization (WHO) grade I transitional cell carcinoma.  

On VA examination in February 2011, in presenting the medical history as reported by the Veteran, the examiner, Dr. D.V.Q, indicated that in 1995 the Veteran first noticed abnormalities in his urine.  A current cystoscopy showed a normal bladder.  The examiner noted that the recurring tumor in 2006 was malignant.  The diagnosis was recurrent papilloma, transitional cell bladder.  

The opinion rendered by Dr. D.V.Q. in February 2011 was unclear and the content suggests typographical errors as she indicated that the bladder papilloma, low transitional is "at least as likely as not caused by or a result of" the Veteran's exposure to herbicides during service in Vietnam based on the rationale that the "Veteran was first diagnosed with this tumor of the bladder at least 30 years after service in Vietnam".  Nevertheless in the addendum in September 2011, Dr. D.V.Q. clarified her opinion.  In September 2011, Dr. D.V.Q. stated that the Veteran's "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness".  She indicated that there is no evidence in the current medical literature to relate the Veteran's bladder tumor to service and a malignant tumor was not manifested within the first year after the Veteran's discharge from service as the first indication of the cancer were in 1995.  Dr. D.V.Q. further explained that the Veteran's bladder disorder to include bladder cancer is not due to herbicide exposure in Vietnam because a review of the current medical literature does not link increased risk for transitional cell cancers to exposure to Agent Orange.  The doctor noted that other type of cancers and sarcomas have been reported in occupations where exposure to herbicides and pesticides is high such as farming.  Agent Orange used in Vietnam has been associated with the development of chronic lymphocytic leukemia.  As for the VA treatment record in March 2006 referencing the pathology report in February 2006 which referred to WHO classification, the examiner explained that the pathology report merely indicated that under the old WHO classification the tumor would be a Grade I.  In 1998 the WHO and International Society of Urologic Pathologists published a consensus classification system for urothelial (transitional cell) neoplasms.  
Dr. D.V.Q.'s conclusion as to the etiology of the bladder tumor is probative, as it is based on a review of the claims folder and examination of the Veteran and provides a rationale based on medical principles.  It uncontroverted by the competent evidence of record, is persuasive evidence against the claim for service connection for a disability manifested by a tumor in the bladder, to include as a result of herbicide exposure.  

As for the Veteran's contention that the bladder tumor is due to PTSD, there is no competent evidence of record which relates the bladder tumor to the service-connected PTSD.  It is the Veteran's general evidentiary burden to establish all elements of the claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009). 

The Board notes that while a VA record in January 2006 shows the Veteran was seen by the urology clinic for treatment related to Agent Orange exposure, as discussed above there is no competent evidence which shows that the Veteran's disability manifested by a bladder tumor is a result of herbicide exposure.

As there is no competent evidence favorable to the claim, the preponderance of the evidence is against the claim that the disability manifested by a bladder tumor is due to service, to include as a result of herbicide exposure, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability manifested by a tumor in the bladder, to include as a result of herbicide exposure, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


